422 F.2d 292
70-1 USTC  P 9233
Richard CHACE and Frances L. Chace, his wife, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 28601 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Feb. 17, 1970.

Sidney C. Ward, Philip A. Tharp, Ward, Bradford & Oswald, P.A., Orlando, Fla., for appellants.
Edward F. Boardman, U.S. Atty., Orlando, Fla., Johnnie M. Walters, Asst. Atty. Gen. of the U.S., Robert I. Waxman, Elmer J. Kelsey, Lee A. Jackson, Attys., Tax Division, U.S. Department of Justice, Washington, D.C., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I.


2
In this case the taxpayers sued for the refund of income taxes, and interest, assessed and collected for the years 1963, 1964, and 1965.  At issue is the deductibility of certain rental payments made by Dr. Chace for the use of a building previously owned by him and thereafter placed in trust for ten years.  The factual details are reported in the opinion of the District Court, 303 F. Supp. 513 (M.D., Fla., 1969).1


3
For the reasons there appearing and upon the authorities there cited, we affirm the judgment of the District Court.


4
See, in particular, Furman v. Commissioner of Internal Revenue, 5 Cir., 1967, 381 F.2d 22 and Van Zandt v. Commissioner of Internal Revenue, 5 Cir., 1965, 341 F.2d 440, cert. denied, 382 U.S. 814, 86 S. Ct. 32, 15 L. Ed. 2d 62.


5
Affirmed.



1
 The trust involved was of the so-called 'Clifford Type'.  See Helvering v. Clifford, 309 U.S. 331, 60 S. Ct. 554, 84 L. Ed. 788; and Internal Revenue Code of 1954, Secs. 671-678 (26 U.S.C. 1964) Ed., Secs. 671-678)